DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 12, 15, 16, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odate (US PAT 4776032) in view of Carter (US 20160259061).
In regards to claim 1, Odate discloses a repeater (Odate Fig. 12, 13) operable to detect antenna feedback path loss (Odate Col. 2. Line 30-40), the repeater comprising: 
a first port (Odate Fig. 12, 13 port of Item 3); 
a second port (Odate Fig. 12, 13 port of Item 1); 
a transmitter (Odate Fig. 12, 13 Item 2) communicatively coupled to the first port, the transmitter configured to transmit a path loss signal; 
a receiver (Odate Fig. 12, 13 Item 50) communicatively coupled to the second port, the receiver configured to receive the path loss signal transmitted by the transmitter; and 
set a maximum gain level for the repeater based in part on the antenna feedback path loss to avoid an oscillation in the repeater (Odate Abstract).
Odate fails to teach a controller configured to: identify a first power level of the signal transmitted from the transmitter; identify a second power level of the signal received at the receiver; 
In regards to claims 6 and 25, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter further discloses the transmitter is configured to transmit the signal in a periodic or random manner when the path loss signal is a cellular signal, and the signal is included in an operating cellular frequency range (Carter paragraph 0056) of the repeater.
In regards to claims 8 and 20, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter further discloses the signal transmitted by the transmitter and received at the receiver is an out-of-band industrial, scientific, and medical (ISM) signal or an in-band cellular signal (Carter paragraph 0056).
In regards to claim 11, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter further discloses a first antenna (Odate Fig. 12, 13 Item 3) communicatively coupled to the first port, the path loss signal being transmitted from the transmitter via the first antenna; and a second antenna (Odate Fig. 12, 13 Item 1) communicatively coupled to the second port, the path loss signal being received at the receiver via the second antenna.
In regards to claim 12, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter further discloses the repeater is a Federal Communications Commission (FCC)-compatible cellular signal repeater (Carter paragraph 0041).

In regards to claim 16, Odate discloses a repeater (Odate Fig. 12, 13), comprising: 
a first port (Odate Fig. 12, 13 port of Item 3); 
a second port (Odate Fig. 12, 13 port of Item 1); 
a transmitter (Odate Fig. 12, 13 Item 2) communicatively coupled to the first port; 
a receiver (Odate Fig. 12, 13 Item 50) communicatively coupled to the second port; and a controller configured to: detect an oscillation in the repeater; 
wherein the antenna feedback path loss (Odate Col. 2. Line 30-40) is associated with the oscillation; and set a maximum gain level for the repeater based in part on the antenna feedback path loss to avoid a subsequent oscillation in the repeater (Odate Abstract).
Odate fails to teach identify a first power level of a signal transmitted from the transmitter, wherein the signal is a licensed or unlicensed radio frequency (RF) signal; identify a second power level of the signal received at the receiver; determine, after the oscillation occurs in the repeater, an antenna feedback path loss of the repeater based on the first power level and the second power level. However, Carter discloses a first power level of a signal transmitted from the transmitter, wherein the signal is a licensed or unlicensed radio frequency (RF) signal (Carter paragraph 0056); identify a second power level of the signal received at the receiver; determine, after the oscillation occurs in the repeater, an antenna feedback path loss of the repeater based on the first power level and the second power level (Carter paragraph 0117 note: this reads on RF path loss (transmitted power minus received power). It would 
In regards to claim 21, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter further discloses the transmitter is configured to transmit the signal and the receiver is configured to receive the signal after the oscillation occurs in the repeater (Odate Abstract).
In regards to claim 24, Odate discloses a repeater, comprising: 
a first port (Odate Fig. 12, 13 port of Item 3); 
a second port (Odate Fig. 12, 13 port of Item 1); 
a transceiver (Odate Fig. 12, 13 note: this reads on the circuit between Item 1 and 3) communicatively coupled to one of the first port or the second port, the transceiver configured to transmit a path loss signal and detect the path loss signal (Odate Col. 2. Line 30-40); and
set a maximum gain level for the repeater based in part on the feedback path loss to avoid an oscillation in the repeater (Odate Abstract).
Odate fails to teach a controller configured to: identify a first power level of the path loss signal transmitted from the transceiver; identify a second power level of the path loss signal received at the transceiver through the repeater; determine an antenna feedback path loss of the repeater based on the first power level and the second power level. However, Carter discloses a controller configured to: identify a first power level of the path loss signal transmitted from the transceiver; identify a second power level of the path loss signal received at the transceiver through the repeater; determine an antenna feedback path loss of the repeater based on the first power level and the second power level (Carter paragraph 0117 note: this reads on RF path loss (transmitted power minus received power). It would have been obvious to one of ordinary skill in theart before the effective filing date of the claimed 
In regards to claim 26, Odate in view of Carter discloses a repeater as described above. Although Odate in view of Carter does not specifically mention the transceiver is configured to transmit the path loss signal at a power level permitted under Federal Communications Commission (FCC) Code of Federal Regulations (CFR) 47 Part 15, Odate in view of Carter discloses FCC guidelines (Carter paragraph 0041). It would have been obvious to one of ordinary skill in theart before the effective filing date of the claimed invention to use FCC guidelines to comply with the law.
Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odate in view of Carter as applied to claim 1 above, and further in view of O’Neill (US 20060084379).
In regards to claims 3 and 18, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter fails to teach the controller is configured to: increase the maximum gain level for the repeater when the antenna feedback path loss is increased while avoiding the oscillation in the repeater. However, O’Neill discloses increase the maximum gain level (O’Neill paragraph 0072) for the repeater when the antenna feedback path loss is increased (O’Neill paragraph 0009) while avoiding the oscillation in the repeater (O’Neill paragraph 0016 note: this reads on match uplink gain and avoid oscillation due to excessive antenna-antenna feedback). It would have been obvious to one of ordinary skill in theart before the effective filing date of the claimed invention to use O’Neill’s gain in Odate in view of Carter’s repeater for guaranteeing reliable cellular calls (O’Neill Abstract).
In regards to claim 13, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter fails to teach the path loss signal is transmitted in a downlink. However, O’Neill discloses the path loss signal is transmitted in a downlink (O’Neill Abstract). It would have been obvious to one of ordinary skill in theart before the effective filing date of the claimed invention to use O’Neill’s downlink in Odate in view of Carter’s repeater for guaranteeing reliable cellular calls (O’Neill Abstract).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odate in view of Carter as applied to claim 16 above, and further in view of Hannan (US 20100316092).
In regards to claim 19, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter fails to teach the controller is configured to determine a subsequent antenna feedback path loss and set a subsequent maximum gain level for the repeater in accordance with a defined periodicity. However, Hannan discloses the controller is configured to determine a subsequent antenna feedback path loss and set a subsequent maximum gain level for the repeater in accordance with a defined periodicity (Hannan paragraph 0021). It would have been obvious to one of ordinary skill in theart before the effective filing date of the claimed invention to use Hannan’s gain management for improving spread spectrum detection (Hannan paragraph 0009).
Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 10, 14, 17, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641